Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on June 22, 2022. 

2. Claims 1-8 and 10-23 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “receiving a current state vector characterizing a state of the industrial plant at the time step; processing the current state vector using the industrial plant controller, in accordance with values of the plurality of industrial plant controller parameters, to generate an action selection policy output; and selecting a control action to be performed at the time step to control operation of the industrial plant based on the action selection policy output; wherein the industrial plant controller has been trained by operations comprising: generating training data using an industrial plant simulation model that simulates operation of the industrial plant; and training the industrial plant controller by a reinforcement learning technique using the training data; determining whether the industrial plant controller passes one or more certification tests, wherein a certification test assesses whether the industrial plant controller can effectively control the operation of the industrial plant by generating control actions in accordance with current values of the plurality of industrial plant controller parameters; and using the industrial plant controller to control the operation of the industrial plant in response to determining that the industrial plant controller passes the certification tests,” in independent claims 1, 13, and 18, 

“receiving a current state vector characterizing a state of the industrial plant at the time step; processing the current state vector using the industrial plant controller, in accordance with values of the plurality of industrial plant controller parameters, to generate an action selection policy output; and selecting a control action to be performed at the time step to control operation of the industrial plant based on the action selection policy output; wherein the industrial plant controller has been trained by operations comprising: generating training data using an industrial plant simulation model that simulates operation of the industrial plant, comprising, at each of a plurality of simulated time steps: processing, using the industrial plant simulation model, (i) a current state vector characterizing a simulated state of the industrial plant at the simulated time step, and (ii) a control action to be performed at the simulated time step; generating, using the industrial plant simulation model, a subsequent state vector characterizing the simulated state of the industrial plant after the control action is performed; and determining a reward received at the simulated time step based on at least the subsequent state vector characterizing the simulated state of the industrial plant after the control action is performed; and training the industrial plant controller by a reinforcement learning technique using the training data,” in independent claim 21,

“receiving a current state vector characterizing a state of the industrial plant at the time step; processing the current state vector using the industrial plant controller, in accordance with values of the plurality of industrial plant controller parameters, to generate an action selection policy output; and selecting a control action to be performed at the time step to control operation of the industrial plant based on the action selection policy output; wherein the industrial plant controller has been trained by operations comprising: generating training data using an industrial plant simulation model that simulates operation of the industrial plant; and training the industrial plant controller by a reinforcement learning technique using the training data, comprising:  adjusting values of the plurality of industrial plant controller parameters to increase a measure of cumulative reward received by performing control actions defined by action selection policy outputs generated by the industrial plant controller,” in independent claim 22, and

“receiving a current state vector characterizing a state of the industrial plant at the time step; processing the current state vector using the industrial plant controller, in accordance with values of the plurality of industrial plant controller parameters, to generate an action selection policy output; and selecting a control action to be performed at the time step to control operation of the industrial plant based on the action selection policy output, comprising: selecting a control action with a highest score according to the action selection policy output at the time step; wherein the industrial plant controller has been trained by operations comprising: generating training data using an industrial plant simulation model that simulates operation of the industrial plant; and training the industrial plant controller by a reinforcement learning technique using the training data,” in independent claim 23, which are not found in the prior art of record.

Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
NPL to Sinha et al. discloses industrial systems require complex distributed software to orchestrate many heterogeneous mechatronic components and control multiple physical processes, a framework wherein high-level functional requirements are used to automatically generate test cases for designs at all abstraction levels in the model-driven engineering process, requirements are initially specified in natural language and then analyzed and specified using a formalized ontology, and the requirements ontology is then refined along with controller and plant models during design and development stages such that test cases can be generated automatically at any stage.

US 9,904,785 to Chand et al. disclose an industrial controller resistant to malicious attacks provides a graduated response employing the elements of the control system to reduce access to the control system, log data, and announce intrusion based on a dynamically evolving assessment of the severity of any detected security issues.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192